983 F.2d 1068
145 L.R.R.M. (BNA) 2200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James PALMERI, Plaintiff-Appellant,v.AMERITECH PUBLISHING, INC., Defendant-Appellee.
No. 91-3949.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1992.

Before KEITH and NATANIEL R. JONES, Circuit Judges, ALLEN, Senior District Judge.*
PER CURIAM:


1
Plaintiff-Appellant, James Palmeri ("Palmeri"), appeals the directed verdict for Defendant-Appellee, Ameritech Publishing, Inc.  ("Ameritech"), and the district court's earlier denial of his motion for summary judgment in this action for breach of a collective bargaining agreement.   Palmeri claims that Ameritech denied him sales commissions, in violation of the collective bargaining agreement and Ameritech internal policy.   At the close of Palmeri's case in chief, the district court granted Ameritech's motion for directed verdict.   On September 9, 1991, the district court filed a formal opinion in which the court stated that Palmeri had "failed to present enough evidence to permit a reasonable jury to conclude that Ameritech violated the collective bargaining agreement."   This timely appeal followed.


2
Having carefully considered the record and the issues presented in the appellate briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable Alice M. Batchelder, United States District Judge for the Northern District of Ohio, for the reasons set forth in her September 9, 1991, memorandum opinion and order.



*
 The Honorable Charles M. Allen, Senior District Judge for the Western District of Kentucky, sitting by designation